
	

113 SRES 84 ATS: Recognizing the 192nd anniversary of the independence of Greece and celebrating democracy in Greece and the United States.
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 84
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Menendez (for
			 himself, Mr. Barrasso,
			 Mr. Casey, Mr.
			 Johnson of South Dakota, Mr.
			 Chambliss, Mr. Levin,
			 Mr. Durbin, Mrs. Shaheen, Mr.
			 Reed, Mr. Wyden,
			 Mr. Kirk, Mr.
			 Carper, Mr. Schumer,
			 Ms. Mikulski, Mr. Cardin, Mr.
			 Cochran, Mr. Whitehouse,
			 Mr. Manchin, Mr. Lautenberg, Mr.
			 Murphy, Mr. Begich,
			 Mr. Brown, Mrs.
			 Boxer, Mrs. Gillibrand,
			 Mr. Rockefeller,
			 Mr. Rubio, Mrs.
			 Feinstein, Mr. Blunt,
			 Mr. Nelson, Mr.
			 Isakson, and Mr. Enzi)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 192nd anniversary of the
		  independence of Greece and celebrating democracy in Greece and the United
		  States.
	
	
		Whereas the people of ancient Greece developed the concept
			 of democracy, in which the supreme power to govern was vested in the
			 people;
		Whereas the founding fathers of the United States, many of
			 whom read Greek political philosophy in the original Greek language, drew
			 heavily on the political experience and philosophy of ancient Greece in forming
			 the representative democracy of the United States;
		Whereas Petros Mavromichalis, the former Commander in
			 Chief of Greece and a founder of the modern Greek state, said to the citizens
			 of the United States in 1821, It is in your land that liberty has fixed
			 her abode and . . . in imitating you, we shall imitate our ancestors and be
			 thought worthy of them if we succeed in resembling you;
		Whereas the Greek national anthem, the Hymn to
			 Liberty, includes the words, most heartily was gladdened George
			 Washington's brave land;
		Whereas the people of the United States generously offered
			 humanitarian assistance to the people of Greece during their struggle for
			 independence;
		Whereas Greece, in one of the most consequential
			 David vs. Goliath victories for freedom and democracy in modern
			 times, refused to surrender to the Axis forces and inflicted a fatal wound at a
			 crucial moment in World War II, forcing Adolf Hitler to change his timeline and
			 delaying the attack on Russia where the Axis forces met defeat;
		Whereas Winston Churchill said, if there had not
			 been the virtue and courage of the Greeks, we do not know which the outcome of
			 World War II would have been and no longer will we say that
			 Greeks fight like heroes, but that heroes fight like Greeks;
		Whereas hundreds of thousands of people of Greece were
			 killed in Greece during World War II in defense of the values of the
			 Allies;
		Whereas, throughout the 20th century, Greece was one of a
			 few countries that allied with the United States in every major international
			 conflict;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 volatile Balkan region, having invested billions of dollars in the countries of
			 the region, thereby helping to create tens of thousands of new jobs, and having
			 contributed more than $750,000,000 in development aid for the region;
		Whereas the Government and people of Greece actively
			 participate in peacekeeping and peace-building operations conducted by
			 international organizations, including the United Nations, the North Atlantic
			 Treaty Organization, the European Union, and the Organization for Security and
			 Co-operation in Europe, and have more recently provided critical support to the
			 operation of the North Atlantic Treaty Organization in Libya;
		Whereas Greece received worldwide praise for its
			 extraordinary handling during the 2004 Olympic Games of more than 14,000
			 athletes and more than 2,000,000 spectators and journalists, a feat the
			 Government and people of Greece handled efficiently, securely, and with
			 hospitality;
		Whereas Greece, located in a region where Christianity
			 meets Islam and Judaism, maintains excellent relations with Muslim countries
			 and Israel;
		Whereas the Government of Greece has taken important steps
			 in recent years to further cross-cultural understanding, rapprochement, and
			 cooperation in various fields with Turkey, and has also improved its relations
			 with other countries in the region, including Israel, thus enhancing the
			 stability of the wider region;
		Whereas the governments and people of Greece and the
			 United States are at the forefront of efforts to advance freedom, democracy,
			 peace, stability, and human rights;
		Whereas those efforts and similar ideals have forged a
			 close bond between the people of Greece and the United States; and
		Whereas it is proper and desirable for the United States
			 to celebrate March 25, 2013, Greek Independence Day, with the people of Greece
			 and to reaffirm the democratic principles from which those two great countries
			 were founded: Now, therefore, be it
		
	
		That the Senate—
			(1)extends warm
			 congratulations and best wishes to the people of Greece as they celebrate the
			 192nd anniversary of the independence of Greece;
			(2)expresses support
			 for the principles of democratic governance to which the people of Greece are
			 committed; and
			(3)notes the
			 important role that Greece has played in the wider European region and in the
			 community of nations since gaining its independence 192 years ago.
			
